Citation Nr: 1234789	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent for right cheek scar, status post excision of basal cell carcinoma.  


REPRESENTATION

Veteran represented by:  Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active service from March 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in November 2011.  The remand instructed the AMC/ RO to obtain the color photographs of the Veteran's right cheek scar taken at the VA examination in June 2010.  The remand also directed that new unretouched photographs should be taken if photographs of the scar were not available.  

In March 2012, photographs were associated with the claims file.  The photographs that were associated with the claims file after the remand show scars on the Veteran's neck.  The photos do not show the Veteran's right cheek scar.  

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In order to ensure compliance with the Board's prior remand, a remand is necessary in order to obtain color photographs of the Veteran's service-connected right cheek scar.

Accordingly, the case is REMANDED for the following action:

1.   Obtain new, unretouched photographs of the Veteran's service-connected right cheek scar.  The photographs should be associated with the claims file.  

2.  Thereafter, the claim should be readjudicated, taking into account the additional evidence.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and should be afforded an opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


